Citation Nr: 1230965	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  07-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

 1.  Entitlement to service connection for vertigo.  

2.  Entitlement to an initial compensable evaluation for headaches.  





ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to January 2006. 

This appeal arises from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In correspondence received in February 2009, the Veteran revoked the power of attorney of record for Disabled American Veterans.  He has not appointed another representative, and thus, is unrepresented.  

This case has previously come before the Board.  In May 2011, the matters were remanded for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Disability manifested by subjective vertigo/dizziness is not established by the competent, probative evidence.  

2.  The Veteran's prostrating headaches occur more than once per month; however, the preponderance of the evidence shows that the headaches are not frequently completely prostrating or productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by subjective vertigo/dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for a 30 percent disability rating, but no higher, for headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With respect to the issue of entitlement to service connection for a disability manifested by vertigo/dizziness, the notice requirements were accomplished in a letter sent in June 2006 prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Further, the higher initial disability evaluation claim arises from the initial grant of service connection and, under such circumstances, any notice defect or deficiency is rendered moot and no further notice under VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  The Veteran has also been afforded VA examinations in association with the claims.  



II.  Service Connection

The Veteran asserts that a disorder manifested by vertigo/dizziness had an onset during service.  Having considered the evidence, the Board finds that service connection is not warranted.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Initially, the Board notes that service treatment records, dated in July 1986 and August 1986, reflect that he was post varicella encephalitis, and to the extent that dizziness/vertigo has been asserted to be associated with encephalitis, all symptoms were noted to have resolved during service, and no neurological sequelae was noted in association with a history of encephalitis on VA neurologic examination in July 2006.  (The Board denied service connection for residuals of encephalitis in a May 2011 decision.)  Service records do reflect vertigo/dizziness were noted in January 1991, but this was not associated with any diagnosis, and in records dated in November 1993, the Veteran specifically denied lightheadedness.  

Thereafter, a January 2001 service treatment record reflects neurologic examination was intact.  In addition, a March 2003 examination report shows neurologic evaluation was normal, and on the accompanying medical history the Veteran denied having or having had dizzy spells or fainting, and it was noted that he no longer experienced symptoms of childhood motion sickness.  In addition, emergency department records following a motor vehicle accident during service in September 2003 note no loss of consciousness, and an altered gait reported in November 2005 was attributed to knee surgery and use of a cane.  The November 2005 retirement examination report shows that the neurological system was normal and no otolaryngeal symptoms were noted.  

The Board notes that while the July 2006 VA audiology examination report reflects complaints of vertigo in recent years, on VA examination in December 2011, the Dix-Hallpike test (Nylen-Barany test) for vertigo was reported to be normal, as were the Romberg and limb coordination tests.  In addition, a normal gait, along with normal ears, canals and tympanic membranes were reported.  

The December 2011 VA examiner noted that results of audiologic evaluation in July 2006 reflecting bilateral hearing loss, showed excellent speech recognition ability in both ears and normal middle ears function.  In addition, in noting the Veteran's documented complaints of dizziness in the claims file, the examiner stated that dizziness is a symptom, not a diagnosis, and concluded that there is no diagnosis to support the Veteran's subjective symptoms of dizziness, based on the lack of objective evidence.  

The Veteran is competent to report his symptoms, and complaints of dizziness are documented in the service treatment records, and on VA examination.  His lay assertions, however, are not competent to establish disability manifested by vertigo/dizziness, as he is not shown to have medical expertise.  

In this case, the Board has accorded more probative value to the December 2011 VA medical opinion to the effect that there is no objective evidence of disability manifested by vertigo/dizziness.  The opinion is consistent with the contemporaneous evidence, the examiner reviewed the claims file and a rationale for the opinion provided is based on objective findings, reliable principles and sound reasoning.  Such is far more probative than the Veteran's lay assertions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, because disability manifested by subjective vertigo/dizziness is not shown by the competent, probative evidence, the claim must be denied.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.  

III.  Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Veteran is currently service connected for muscle contraction headaches rated as noncompensable.  He asserts that a compensable rating is warranted.  

Muscle contraction headaches are not listed in the Schedule for Rating Disabilities.  Accordingly, the Veteran's headaches have been rated analogously to migraine headaches, found in Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The February 2010 VA neurology examination report notes headaches occurred two times per week, precipitated by bright sun exposure or hot weather, and most headaches were noted to last less than an hour.  Less than half were noted to be prostrating, preventing ordinary activity.  In addition, on VA examination in November 2011, headache symptoms were noted to include pain and sensitivity to light, and the Veteran reported he had associated nausea and vomiting on occasion.  A "mild" headache was reported to occur 2-3 times per month, and last less than 1 day.  However, prostrating attacks were indicated to occur more frequently than once per month.  Significantly, it was noted the Veteran did not have very frequent prostrating and prolonged attacks.  

The Veteran is competent to report his symptoms and the medical evidence lends credibility to his report of symptoms.  In this case, the evidence is in at least equipoise, and thus, resolving doubt in the Veteran's favor, the Board finds his headache symptoms more nearly approximate the criteria for a 30 percent evaluation.  Thus, the Board finds that a 30 percent evaluation, but no higher, is warranted.  

A higher rating is not warranted at any time during the appeal period.  The July 2006 VA neurology examination report reflects muscle contraction type headaches, with pain rated as 5 out of 10 on a scale of 1 to 10 with 10 being the worst.  In addition, the headaches were noted to usually be short-lasting, easily relieved with medication with no resulting functional loss.  The Board notes that in the December 2006 notice of disagreement, the Veteran reported headaches were controlled by medications and although the medications may be prescribed for unrelated disabilities, such does not negate the ameliorative effects on his headaches.  Regardless, the competent, probative evidence establishes that the Veteran's headaches do not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Board notes a July 2006 VA examination for feet notes limitations in his job due to foot pain, the February 2009 VA mental disorder examination report notes that he was retired due to age or duration of work and the February 2010 VA knee examination report notes two weeks lost from work during the previous year due to knee and back pain, not headaches.  Regardless, the 30 percent evaluation assigned throughout the appeal period in this decision contemplates flare ups to include loss of time from exacerbations due to headaches.  38 C.F.R. § 4.1 (2011).  

In addition, the November 2011 VA examination report states that the duration of headache pain was less than one day, that the Veteran does not have very frequent prostrating and prolonged attacks of headache pain and that the headaches do not impact his ability to work.  Moreover, the examiner specifically concluded that the tension-type headaches do not cause a severe economic inadaptability.  Thus, a higher rating is not warranted under Diagnostic Code 8100.  

The evidence is in favor of a 30 percent rating for headaches.  Consequently, and to that extent, the benefit sought on appeal is granted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

For the reasons discussed above, the Board finds that the Veteran's headaches are consistent with the schedular criteria, and there is no competent and objective evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's disability, and provide for higher ratings for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  Id.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Because the most recent VA examination report reflects the Veteran to be working, consideration of potential entitlement to a total disability rating based on individual unemployability pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  


ORDER

Service connection for vertigo is denied.  

An initial 30 percent rating for headaches is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


